In a medical malpractice action, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered June 17, 1975, which, upon a jury verdict, is in favor of respondents and against him. Judgment affirmed, without costs or disbursements. The rule stated in Zeleznik v Jewish Chronic Disease Hosp. (47 AD2d 199, 206), that it is improper for a party "to offer his expert’s personal opinion of the medical community standard as to the risks to be disclosed”, does not prohibit expert testimony as to the risks of specified treatment, and whether such risks should have been disclosed. We have considered the other allegations of error claimed by the plaintiff and find them to be without merit. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.